Exhibit 10.52

English Translation

Beijing Gamease Age Digital Technology Co., Ltd.

(as Service Receiver)

and

Beijing AmazGame Age Internet Technology Co., Ltd.

(as Service Provider)

Service and Maintenance Agreement

Date as of December 1, 2007



--------------------------------------------------------------------------------

English Translation

 

TABLE OF CONTENTS

 

1.  

Definition

     1    2.  

Exclusive Commission

     2    3.  

Scope of Integrated Service

     2    4.  

Authorization

     3    5.  

Payment and Settlement of Integrated Service Fee

     3    6.  

Party A’s Promises

     5    7.  

Party B’s Promises

     5    8.  

Tax

     6    9.  

Representations and Warrants

     6    10.  

Indemnification and Limitation of Liability

     6    11.  

Breach of Contract

     7    12.  

Force Majeure

     7    13.  

Termination

     8    14.  

Governing Law and Dispute Resolution

     8    15.  

Notice

     9    16.  

Miscellaneous

     9   

 



--------------------------------------------------------------------------------

English Translation

 

Service and Maintenance Agreement

This Service and Maintenance Agreement (“Agreement”) is entered into by and
between following two parties as of November 30, 2007:

 

(1) Beijing Gamease Age Digital Technology Co., Ltd., with its registered
address of Room 1197, No.3 Xijing Road, Badachu Hi-Tech Park, Shijingshan
District, Beijing and its legal representative of Wang Tao (“Party A”); and

 

(2) Beijing AmazGame Age Internet Technology Co., Ltd., with its registered
address of Room 1210, No.3 Xijing Road, Badachu Hi-Tech Park, Shijingshan
District, Beijing and its legal representative of Wang Tao (“Party B”).

WHEREAS:

 

1. Party A is an online game operator in mainland China.

 

2. Party B has experience and human resources in respect of research and
development of online game technology, marketing and day to daily operation and
maintenance of online game facilities and system.

 

3. Party A intends to retain Party B to provide operation and maintenance
services related to online game, and Party B agrees to provide Party A such
relevant services.

NOW, THEREFORE, after friendly consultations between two parties, it is hereby
agreed as follows:

 

1. Definition

Unless otherwise provided herein, the following terms as used in this Agreement
shall have the meanings set forth below:

 

  1.1 “Online Game” refers to Internet online games operated by Party A during
the cooperation term, including but not limited to Tian Long Ba Bu (“TLBB”) and
Blade Online (“BO”).

 

  1.2 “Online Game Facilities and System” refers to hardware facilities and
software systems purchased by Party A or Party B related to online game
business, including but not limited to servers, computers and application
software.

 

  1.3 “Market Promotion” refers to market promotion services related to online
game that are provided by Party B to Party A pursuant to this Agreement, and the
purpose of these services is to raise brand recognition of Party B and its
online games and expand the player base of Party B’s online games.

 

  1.4 “Operation and Maintenance Service” refers to operation and maintenance
services provided by Party B to Party A related to online game facilities and
systems.

 

1



--------------------------------------------------------------------------------

English Translation

 

  1.5 “Integrated Service” refers to Market Promotion Service and Operation and
Maintenance Service.

 

  1.6 “Integrated Service Fee”: refers to the fees and expenses payable by Party
A to Party B under Article 5.1 herein for the provision of Integrated Service by
Party A under Article 3.

 

  1.7 “Cooperation Term” refers to the term starting on December 1, 2007 and
ending on the date that Party B ceases its operations or on such earlier
termination date agreed upon in writing by both parties.

 

  1.8 “Prudent Industry Practice” refers to those practices in the operation,
maintenance and management of online-game facilities and systems to meet
requirements in terms of security, efficiency, cost-effectiveness and
reliability and other requirements of manufacturers or developers, that are
widely recognized and followed by enterprises in the same industry as Party B,
which practices may be changed from time to time.

 

2. Exclusive Commission

Party A hereby appoints Party B as Party A’s exclusive and sole provider of
Integrated Service; Party B accepts such retention by Party A and agrees to
provide the Integrated Service in accordance with terms and conditions of this
Agreement.

 

3. Scope of Integrated Service

 

  3.1 During the Cooperation Term, Party B shall, in loyal and efficient manner,
provide to Party A following Market Promotion Service:

 

  3.1.1 to design market promotion plans for Party A’s online game business
subject to market practices;

 

  3.1.2 to implement market promotion plans contemplated by Section 3.1.1;

 

  3.1.3 to identify, communicate and negotiate with offshore operators for Party
A’s online games;

 

  3.1.4 to coordinate and handle the matters of Party A’s online game business,
which involve third parties.

 

  3.2 During the Cooperation Term, Party B shall, in loyal and efficient manner,
provide to Party A following Operation and Maintenance Service:

 

  3.2.1 to purchase required hardware facilities and software systems from
appropriate suppliers in accordance with Party A’s online game development plan
and construction plan;

 

2



--------------------------------------------------------------------------------

English Translation

 

  3.2.2 to be responsible for the daily operation and maintenance of online game
facilities and system according to the Prudent Industry Practice and the
operation procedures approved by both parties;

 

  3.2.3 to be responsible for the maintenance such as daily inspection,
examination and repair, of online game facilities and system;

 

  3.2.4 to manage the coordination, communication and commercial negotiation
with IDC service providers.

 

  3.3 Other services requested by Party A.

 

4. Authorization

 

  4.1 To ensure the efficient provision of the Integrated Service by Party B,
Party A hereby irrevocably authorizes Party B (and its designated agent or an
agent of such designated agent) as Party A’s agent to represent Party A on
behalf of Party A or in other manner (at the agent’s discretion):

 

  4.1.1 to execute relevant documents or other documents with the third party
(including supplier and customer);

 

  4.1.2 to handle any matters under this Agreement that Party A is liable to do,
but have not done by Party; and

 

  4.1.3 to execute all necessary documents and do any and all necessary acts and
things in order for Party B to fully exercise any or all of its power authorized
pursuant to this Agreement.

 

  4.2 If necessary, Party A may issue a separate power of attorney to Party B
regarding certain matters upon Party B’s request at any time.

 

  4.3 Party A shall confirm and ratify any and all actions taken or contemplated
actions to be taken by Party B or any of its designated agents pursuant to this
Agreement.

 

5. Payment and Settlement of Integrated Service Fee

 

  5.1 In consideration of Integrated Service provided by Party B to Party A,
Party A shall pay Party B the Integrated Service Fee equal to the amount of the
cost of each of following items plus 10% of such cost:

 

  5.1.1 The wages, salaries and welfare of following personnel of Party B who
provide the services to Party A:

 

  (a) operation management personnel of online game;

 

  (b) customer service stuff;

 

3



--------------------------------------------------------------------------------

English Translation

 

  (c) online game test personnel;

 

  (d) personnel for marketing and business development;

 

  5.1.2 The purchase price of any outsourcing software, servers, computers or
other electronic equipments by Party B in order to provide services to Party A.
the above expense shall be paid in depreciation method according to Chinese
accounting principle and relevant regulations of tax law.

 

  5.1.3 The expense for renting the bandwidth and IDC escrow fee paid by Party B
to the Internet access service provider for providing services to Party A. Party
B shall not enter into the agreements with Internet access service provider to
determine rent of bandwidth and IDC escrow fee without Party A’s prior approval.

 

  5.1.4 The rent of offices and decoration fee (including furniture) of offices
paid by Party B for providing services to Party A. Both parties agree that rent
of offices and decoration fee shall be determined as the product of (x) the
proportion between the number of employee who provides services to Party A and
the total number of Party B’s employee and (y) the total expenses of rent and
decoration fee.

 

  5.1.5 The advertising fee and Market Promotion fee paid by Party B for
promoting Party A’s products.

 

  5.1.6 Other reasonable expense regarding operation incurred by Party B’s
stuffs providing service to Party A, including but not limited to the expense of
travel, transportation, call, mail and so on.

 

  5.1.7 The expense incurred by Party B’s logistics supporting department,
including wages, salaries and welfare of logistics stuffs and other reasonable
fee regarding operation. The expense shall be calculated as 50% of its total
actual expense incurred.

 

  5.2 Settlement

Party B shall submit the amount of above fees to Party A for Party A’s
verification before the 20th day of each month. If necessary, Party A may
examine fees submitted by Party B by itself or registered accountant engaged by
Party A, and Party B shall provide assistance.

 

  5.3 Payment

Party A shall pay Integrated Service Fee to the bank account designated by Party
B within 30 days after the monthly settlement is verified.

 

4



--------------------------------------------------------------------------------

English Translation

 

  5.4 Deferred Payment

If any of Party A’s payment under this Agreement is delayed, it shall pay
penalty for deferred payment to Party B pursuant to this Agreement. The penalty
shall be 0.4‰ per day and daily calculated from the payment date until the date
which Party B receives all payment (including the penalty).

 

6. Party A’s Promises

Party A agrees and undertakes during the Cooperation Term:

 

  6.1 Party A shall, upon reasonable requests by Party B from time to time,
allow Party B or the person designated by it to review and obtain the financial
report, financial statement or other material with regard to Party A’s financial
status, business and operation;

 

  6.2 Party A shall obtain all government approvals, permits and licenses
related to the projects and other business operated at its own expense and keep
them fully effective;

 

  6.3 If Party A acknowledges any event of default, it shall notify promptly
Party B of any event of default, and provide Party A with the detailed
information regarding any measures to remedy or alleviate the effect of such
event and protect Party B’s interests;

 

  6.4 During the Cooperation Term, Party A shall comply with terms and
conditions of this Agreement; and Party A shall not cause or permit the
operation of online game business in any manner which violates the PRC laws or
regulations;

 

  6.5 Party A shall pay up any due debt and damages, or cause the payment of
these debt to be settled or paid;

 

  6.6 Party A shall pay in due course any registration fee, tax, fine, penalty
or their interest payable in accordance with laws;

 

  6.7 Party A shall provide Party B with all agreements with respect to relative
projects upon Party B’s reasonable requests from time to time, and keep relevant
accurate, complete and latest records.

 

7. Party B’s Promises

Party B agrees and undertakes during the Cooperation Term:

 

  7.1 Party B shall obtain all government approvals, permits and licenses in
order to provide Integrated Service and keep them fully effective;

 

  7.2 If Party B acknowledges any event of default, it shall notify promptly
Party A of any event of default, and provide Party B with the detailed
information regarding any measures to remedy or alleviate the effect of such
event and protect Party A’s interests;

 

5



--------------------------------------------------------------------------------

English Translation

 

  7.3 During the Cooperation Term, Party B shall comply with terms and
conditions of this Agreement; and would not provide the Integrated Service in
any manner which may violates PRC laws or regulations;

 

  7.4 Party B shall employ sufficient and qualified employees to perform duty of
providing Integrated Service. Party B shall guarantee its employees will provide
services to Party A in loyal and efficient manner;

 

  7.5 Party B shall constitute detailed management and Integrated Services
procedure in accordance with the Prudent Industry Practice. Party B shall also
establish, record and keep the data and files of outsourcing management and
Integrated Services;

 

  7.6 Party B shall establish and keep accurate, complete and latest records of
provision of Integrated Service.

 

8. Tax

 

  8.1 Both parties agree each party shall pay taxes incurred by performing this
Agreement in accordance with PRC laws and regulations.

 

  8.2 Both parties shall pay respectively relevant expenses with respect to this
Agreement.

 

9. Representations and Warrants

Each Party represents and warrants to other party upon the execution of this
Agreement:

 

  9.1 This party has all power and authorization to execute this Agreement and
perform the obligation hereunder;

 

  9.2 The provisions of this Agreement constitutes legal, valid and binding
obligations to this party;

 

  9.3 The execution of this Agreement and performance of its duties hereunder
will not violate or conflict with the terms, provision or condition of its
articles of association, or cause the violation or default of above terms,
provisions or conditions.

 

10. Indemnification and Limitation of Liability

 

  10.1 Indemnification

 

  10.1.1 Party B shall hold harmless and indemnify Party A against any and all
losses, damages, expenses, liabilities, litigation, penalty, or any other
relevant expenses, including but not limited to the legal fee or expense paid by
Party A, arising from any breach of duty by Party B’s employee in purpose or due
to material mistake.

 

6



--------------------------------------------------------------------------------

English Translation

 

  10.1.2 Party A shall hold harmless and indemnify Party B against any and all
losses, damages, expenses, liabilities, litigation, penalty, or any other
relevant expenses, including but not limited to the legal fee or expense paid by
Party A, arising from any breach of duty by Party A’s employee in purpose or due
to material mistake.

 

  10.2 Limitation of Liability

 

  10.2.1 Notwithstanding the provision of Article 10.1.1, during each of
contract terms, Party B’s liabilities for indemnification in accordance with
Article 10.1.1 shall be capped to the actual Integrated Service Fee collected by
Party B in the year the breach event is finished.

 

  10.2.2 Notwithstanding the provision of Article 10.1.1, during each of
contract terms, Party A’s liabilities for indemnification in accordance with
Article 10.1.1 shall be capped to the actual Integrated Service Fee collected by
Party B in the year the breach event is finished.

 

11. Breach of Contract

 

  11.1 Both parties shall perform this Agreement in good faith. Unless otherwise
provided herein, any party who breaches the contract shall bear the liabilities
for breach of contract pursuant to this Agreement and applicable laws; if more
than one party breaches the Agreement, each party shall be responsible for the
liability incurred by its breach of contract respectively. Notwithstanding above
provision, neither party shall be responsible to the other party for any
indirect loss or damage pursuant to this Agreement.

 

  11.2 Both Parties agree and confirm, during the Cooperation Term, the request
for compensation and actual performance are all remedies titled to the
non-defaulting party; the non-defaulting party shall waive the right to
terminate this Agreement due to the breach of contract by defaulting party in
any circumstance during the Cooperation Term.

 

12. Force Majeure

Force majeure under this Agreement refers to the disasters, wars, politic
events, changes of laws, regulations and state policies. If the force majeure
influences directly the performance of this Agreement by either or both parties,
this affected party shall promptly inform the other party and its authorized
appointee the circumstance of event, and shall furnish the detailed information
of force majeure or the reason or effective certificate for failing to perform
fully or partially this Agreement (such certificate shall be issued by the local
notary authority where the force majeure occurs) within 15 days. Both parties
will consult with each other to determine the performance of this Agreement to
the extent affected by the force majeure and further decide whether the failure
to perform fully or partially this Agreement by the Party affected from the
force majeure would be agreed.

 

7



--------------------------------------------------------------------------------

English Translation

 

13. Termination

 

  13.1 This Agreement may only be terminated under following circumstances:

 

  13.1.1 The terminate of this Agreement agreed by both parties;

 

  13.1.2 The expiration of Cooperation Term and no intention for extending the
Cooperation Term by both parties; or

 

  13.1.3 Failure of performance of this Agreement due to force majeure.

 

  13.2 Rights and Obligations of Both Parties upon Termination

 

  13.2.1 If this Agreement is terminated in accordance to Article 13.1.1, rights
and obligations of both parties shall be determined in accordance with
termination agreement entered into by both parties;

 

  13.2.2 If this Agreement is terminated in accordance to Article 13.1.2, both
parties shall settle promptly according to the annual settlement provision under
this Agreement; or

 

  13.2.3 If this Agreement is terminated in accordance to Article 13.2.3, both
parties shall promptly settle according to the annual settlement provision under
this Agreement, either party shall not be liable to the other party as of the
complete date of settlement and the liability for breach of contract before the
occurrence of force majeure shall not be waived.

 

14. Governing Law and Dispute Resolution

 

  14.1 This Agreement shall be governed by and construed under the PRC laws
which has been promulgated and been available in public, but if the promulgated
and available PRC laws have no stipulation for the relevant matters, it shall
refer to the general international commercial practice.

 

  14.2 If any dispute arises out of or related to this Agreement, the Parties
hereto shall firstly settle such dispute through friendly negotiations.

 

  14.3 Should the disputes fail to be settled through negotiations within 60
days after one party notifies the other party of dispute matters, each Party may
submit such dispute to the Beijing Arbitration Commission for arbitration in
Beijing according to its then applicable arbitration rules. The arbitration
award shall be final and binding upon all the Parties.

 

8



--------------------------------------------------------------------------------

English Translation

 

15. Notice

Unless otherwise specified, any notifications or correspondences sent by either
Party to the other pursuant to this Agreement shall be in written and shall be
sent by courier or via facsimile, and the correspondence by courier service
shall be the authentic. If notification, communication or correspondence
pursuant to this Agreement is sent by courier, 7 days after the date of dispatch
shall be deemed to have been delivered; if by fax, upon the next day after being
sent shall be deemed to have been delivered, and confirmation of transmission
report. All the notifications or correspondences shall be delivered to the
following address, until one party notifies the other in written for changing
the address:

 

        Party A:   

Beijing Gamease Age Digital Technology Co., Ltd.

Address: East Tower, No. 29 Jingyan Hotel, No. 29 Shijingshan Road, Shijiangshan
District, Beijing

Post Code:100043

        Party B:   

Beijing AmazGame Age Internet Technology Co., Ltd.

Address: East Tower, No. 29 Jingyan Hotel, No. 29 Shijingshan Road, Shijiangshan
District, Beijing

Post Code:100043

 

16. Miscellaneous

 

  16.1 This Agreement shall become effective upon its execution. Any amendment,
waiver, cancellation or termination made to any provision of this Agreement
shall be in written, which shall take effect upon the execution by the Parties.

 

  16.2 Unless one party of this Agreement agrees, the other party shall not
disclose, use or apply any form of information relating to any party and/or this
Agreement, including but not limited to the execution and the content of this
Agreement. After the termination of this Agreement, the obligations of
confidentiality under this Clause shall still be valid. However, this Clause
provides herein: (1) not apply to such material or information that one party
discloses the confidential data to its affiliated companies, professional
consultants and employees, but on this circumstance, one party shall only
provide them to persons or entities that are necessary to know them due to
reasonable business; (2) shall not prevent any party from issuing or disclosing
them in accordance with applicable laws, regulations or the relevant rules of
the securities exchange.

 

  16.3 This Agreement hereto constitutes the entire agreement between the
Parties hereto with respect to the subject matter of this Agreement, and
supersedes any prior intent, representation and understanding, and no
modification or revision shall be made without the execution by the authorized
representative of Parties in writing.

 

  16.4 To the extent permitted by PRC laws, each Party’s failure to exercise or
delay in exercising any right under this Agreement shall not operate as a waiver
thereof, and any single or partial exercise of any right shall not preclude the
exercise of any other right.

 

9



--------------------------------------------------------------------------------

English Translation

 

  16.5 All provisions of this Agreement are severable. If any provision of this
Agreement is judged as invalid, illegal or non-enforceable, and the validity,
legality and enforceability of any other provisions of this Agreement hereof
shall not be affected or impaired in any way.

 

  16.6 The original copy is in 4 copies; each party holds 2 copies respectively.

 

  16.7 The appendix hereto constitutes an integral part of this Agreement and
has the same legal effect with this Agreement.

(No Text Below)

 

10



--------------------------------------------------------------------------------

English Translation

 

(Signature Page)

IN WITNESS THEREFORE, the Parties hereof have caused this Agreement to be
executed as of the date first written above in Beijing, China.

Party A: Beijing Gamease Age Digital Technology Co., Ltd.(SEAL)

Party B: Beijing AmazGame Age Internet Technology Co., Ltd.(SEAL)

 

11